Citation Nr: 1031657	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  00-18 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating in excess of 20 percent for 
benign prostatic hypertrophy rating prior to January 31, 2007, 
and in excess of 40 percent on and after that date.

3.  Entitlement to an initial rating in excess of 10 percent for 
residuals of a deviated nasal septum and polypectomy.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1992 to 
February 1999.  

This issues of initial ratings for residuals of a deviated nasal 
septum and polypectomy and benign prostatic hypertrophy come 
before the Board of Veterans' Appeals (Board) on appeal from a 
December 1998 rating decision of the RO in Roanoke, Virginia, 
which granted service connection and assigned each a 
noncompensable rating.  

An increased initial rating of 10 percent for residuals of a 
deviated nasal septum and polypectomy was granted, effective on 
the date of service connection, in a March 2006 Supplemental 
Statement of the Case.  An increased initial rating of 10 percent 
for benign prostatic hypertrophy was granted, effective on the 
date of service connection, in a December 1999 Statement of the 
Case.  An initial rating of 20 percent, effective on the date of 
service connection, was granted in an April 2004 Supplemental 
Statement of the Case.  Finally, the appellant's benign prostatic 
hypertrophy disability rating was increased to 40 percent, 
effective January 31, 2007, in a November 2007 rating decision.  
Claims remain in controversy where less than the maximum benefit 
is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a 
claimant has filed a notice of disagreement as to a RO decision 
assigning a particular rating, a subsequent RO decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.

The issues of an increased rating for lumbosacral strain and 
service connection for erectile dysfunction arise from a November 
2007 rating decision.  The issue of service connection for 
hypertension arises from an August 2008 rating decision.

The appellant testified before the undersigned at a May 2009 
hearing at the RO.  A transcript has been associated with the 
file.

The issues of service connection for erectile dysfunction 
and an initial rating in excess of 10 percent for 
lumbosacral strain are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's hypertension did not have its onset during 
service, within one year of service, is not related to any event 
of service, and is not etiologically related to his service-
connected disabilities.

2.  Prior to January 31, 2007, the appellant's benign prostatic 
hypertrophy does not require any catheterization or use of an 
appliance for obstructed voiding, is not productive of urinary 
frequency more than hourly or more than four times per night, 
require absorbent pads and was not productive of urinary tract 
infections following the date of service connection.

3.  On and after January 31, 2007, the appellant's benign 
prostatic hypertrophy is not productive of urinary incontinence 
requiring the use of an appliance or absorbents pads which must 
be changed more than four times per day.  

4.  The appellant's residuals of a deviated nasal septum and 
polypectomy are not manifested by incapacitating episodes and are 
without obstruction of the nasal passage on both sides or 
complete obstruction of one side and non-incapacitating episodes 
of treatment are not more than six per year.


CONCLUSIONS OF LAW

1.  The appellant's hypertension was not incurred in or 
aggravated by active service and is not the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2009).

2.  Prior to January 31, 2007, the criteria for an initial rating 
in excess of 20 percent for benign prostatic hypertrophy are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115a, 
Diagnostic Code 7527 (2009).

3.  On and after January 31, 2007, the criteria for an initial 
rating of 40 percent for benign prostatic hypertrophy are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115a, 
Diagnostic Code 7527 (2009).

4.  The criteria for an initial evaluation greater than 10 
percent for residuals of a deviated nasal septum and polypectomy 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Codes 6502, 6510 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims for service connection 
for erectile dysfunction and hypertension and claims for 
increased initial ratings for benign prostatic hypertrophy and 
residuals of a deviated nasal septum and polypectomy.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 
473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements.  See id.  

Prior to initial adjudication of the appellant's hypertension 
claim, a November 2007 letter fully satisfied the duty to notify 
provisions as to that claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The appellant's benign 
prostatic hypertrophy and residuals of a deviated nasal septum 
and polypectomy were filed prior to the passage of the VCAA.  
Letters dated in November 2003 for both claims, June 2004 and 
June 2008 for the residuals of a deviated nasal septum and 
polypectomy, and February 2007 and October 2008 for the benign 
prostatic hypertrophy claim fully satisfied the duty to notify 
provisions as to those claims.  Id.  Although the letters 
providing notice on the benign prostatic hypertrophy and 
residuals of deviated nasal septum and polypectomy were not sent 
prior to initial adjudication of the appellant's claims, this was 
not prejudicial to him, since he was subsequently provided 
adequate notice repeatedly, he was provided ample opportunity to 
respond with additional argument and evidence and the claims were 
readjudicated and a supplemental statement of the case (SSOC) was 
provided to the appellant most recently in February 2009.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claims.

For service connection claims, the duty to assist includes 
providing a medical examination or obtaining a medical opinion 
when such is necessary to make a decision on the claim, as 
defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
If VA provides a claimant with an examination in a service 
connection claim, the examination must be adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of 
a medical opinion is derived from a factually accurate, fully 
articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a 2008 hypertension medical 
examination to obtain opinion as to whether his hypertension was 
the result of his service-connected disabilities.  These opinions 
were rendered by medical professionals following thorough 
examinations and interview of the appellant and review of the 
claims file.  The examiners obtained an accurate history and 
listened to the appellant's assertions.  The examiners laid a 
factual foundation for the conclusions that were reached.  
Therefore, the Board finds that the examinations are adequate.  
See Nieves-Rodriguez, supra.

For initial ratings claims, the duty to assist includes, when 
appropriate, the duty to conduct a thorough and contemporaneous 
examination of the appellant.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  In addition, where the evidence of record does 
not reflect the current state of the appellant's disability, a VA 
examination must be conducted.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant appropriate VA urology and nasal 
residual examinations in 2009 and 2004.  The appellant has not 
reported receiving any recent treatment specifically for the 
prostate or deviated nasal septum conditions (other than at VA 
and the private treatment mentioned above, records of which are 
in the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA examination 
findings.  There is no objective evidence indicating that there 
has been a material change in the severity of the appellant's 
service-connected disorders since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 11-
95.  The 2009 and 2004 VA examination reports are thorough and 
supported by VA outpatient treatment records.  The examinations 
in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection

The appellant contends that he has hypertension due to service-
connected disabilities.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis 
for disability which is proximately due to, or the result of, a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Secondary service connection may also be established for 
a disorder which is aggravated by a service- connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.310(c).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service connected 
disability.  Id.  

The appellant filed an October 2007 claim for service connection 
for hypertension.  He stated that he thought that his increased 
hypertension was caused by coping with his service-connected 
disabilities.  He indicated that he was taking four medications 
for his hypertension.

The appellant has submitted VA and private treatment records 
showing a diagnosis of hypertension.  Current disability is 
established.

The appellant is service-connected for a variety of disabilities.  
These consist of benign prostatic hypertrophy, depression due to 
benign prostatic hypertrophy, lumbosacral strain, residuals of a 
left eye radial keratotomy and astigmatic keratotomy, deviated 
nasal septum with surgical residuals of nasal polypectomy, to 
include sinus problems, tinnitus, and bilateral hearing loss.  

With respect to the appellant's contentions that he has 
hypertension due to his service-connected disabilities, the Board 
observes that lay evidence can be competent and sufficient to 
establish a nexus between an in-service injury or disease and the 
current disability.  See generally Davidson v. Shinseki, 581 F.3d 
1313, 1315-16 (Fed. Cir. 2009).  "Competent lay evidence" means 
"any evidence not requiring that the proponent have specialized 
education, training, or experience."  Lay evidence is competent 
"if it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person."  38 C.F.R. § 3.159(a)(2); Bruce v. 
West, 11 Vet. App. 405, 410-11 (1998) (one not a medical expert 
is nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); see 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).

The Board acknowledges that the appellant is competent to give 
evidence about what he experiences.  See, e.g., Layno.  He is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical knowledge 
or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).  The appellant's military 
occupational specialty was as a chaplain.  He continues to be 
employed in that profession.  Since service, there has been no 
indication that the appellant has undergone medical training.  
The Board notes that the process by which the appellant's various 
service-connected disabilities might cause hypertension is not 
observable to a lay person, as it is the result of a processes 
internal to the body and not observable by ordinary senses.  The 
Board finds that the appellant's statements that his service-
connected disabilities caused or aggravated his hypertension are 
not competent.  The Board turns to the medical evidence of 
record.

The private treatment records associated with the claims file do 
not support a relationship between hypertension and the 
appellant's service-connected disabilities.  A June 2008 note 
from Dr. B. states that the appellant's blood pressure was 
elevated at 154/92, and indicated that could be due to pain.  The 
appellant had been seen that day for left knee pain, due to 
arthritis.  The appellant is not presently service-connected for 
a left knee disability.  There is no other comment regarding 
aggravation of hypertension by another medical condition in the 
private treatment records.

The appellant was seen for a July 2008 VA examination concerning 
his hypertension.  The examiner noted that some elevated blood 
pressure readings were noted as early as October 2000, but 
hypertension was not diagnosed and medications started until 
2003. The examiner conducted a thorough physical examination.  
The appellant's treatment records showed that, when he first was 
seen by VA in June 2000, he had a blood pressure of 140/100, with 
a follow up reading of 128/86.  The appellant was taking Hytrin 
at the time.  The examiner indicated that the medication is an 
alpha blocker used to treat benign prostatic hypertrophy and 
urinary retention and also hypertension.  The examiner confirmed 
with the pharmacist that Hytrin can be prescribed to treat 
hypertension and does not cause or aggravate hypertension.  The 
appellant was seen in May 2003 with elevated blood pressure 
readings.  At the time, the appellant continued to use Hytrin and 
had a steroidal nasal spray.  The nasal spray was also discussed 
with the pharmacist.  The conclusion was that nasal sprays do not 
cause or aggravate hypertension.  The examiner could not find any 
particular cause for the hypertension, ultimately concluding that 
the hypertension was primary (essential) in nature.  The 
appellant had many risk factors for hypertension, including 
family history, obesity, alcohol use, dyslipidemia, and tobacco 
use-currently in remission.  The examiner ultimately concluded 
that the appellant's hypertension had not been either caused or 
aggravated by the appellant's service-connected disabilities, to 
include the medication prescribed for those disabilities.  

The Board finds that the preponderance of the evidence is against 
a causal or aggravating relationship between the appellant's 
service-connected disabilities and his hypertension.  The 
appellant's statements are of little probative weight.  The 
private treatment records do not offer any support for the 
proposition.  The VA examination report indicates that a causal 
or aggravating relationship is not likely.  The Board concludes 
that service connection on a secondary basis, either causal or 
aggravation, is not warranted.  See Allen.  

To afford the appellant complete review of his claim, the Board 
has also considered whether service connection is warranted on 
direct and presumptive bases.  

The appellant's service treatment records do contain evaluations 
of his blood pressure.  The appellant underwent a pre-active 
service physical examination in November 1989, the report of 
which shows that he had blood pressure readings of 126/82.  A 
June 1992 physical examination had normal heart and vascular 
systems clinical findings and his blood pressure was noted to be 
108/78.  A November 1992 physical examination report shows his 
blood pressure to have been 122/82.  The appellant had an 
evaluation for outpatient surgery to excise facial scars in May 
1994.  His blood pressure reading was 132/90 at the time.  The 
appellant reported to sick call in January 1995.  His blood 
pressure was noted to be 120/75 at the time.  The appellant was 
seen in March 1996 for the evaluation of two moles.  His blood 
pressure was noted to be 120/70.  The appellant was seen for 
dental treatment in January 1997.  He was noted to have blood 
pressure readings of 148/88 pre-operatively and 140/88 post-
operatively.  A recommendation to evaluate the appellant for 
hypertension was made.  The consultation sheet indicated that the 
appellant had a seated blood pressure reading of 130/70.  A 
December 1997 physical examination report shows his blood 
pressure to have been 134/74.  The appellant underwent a 
separation from service physical examination in October 1998.  
The heart and vascular systems were normal on clinical 
evaluation.  His blood pressure was 125/78.  A cardiology 
consultation had been performed due to complaints of recurrent 
chest pain.  The appellant underwent an exercise stress test.  
The diagnosis was non-cardiac chest pain.  No notation of 
hypertension was entered.

The appellant's private treatment records also show that the 
hypertension was not manifest for more than one year after 
service.  The records from Dr. W. show that he had blood pressure 
readings of 120/70 in September and October 1999, 130/82 later in 
October 1999, 140/80 in February 2000, 120/80 in March 2000, 
140/80 in December 2000, 130/86 in January 2001, and 146/92 and 
132/80 in October 2001.  A December 2001 entry notes both 150/90 
and 160/90.  

The appellant's VA treatment records show that the appellant was 
first noted to have elevated blood pressure in May 2003.  The 
problem was noted again in July 2003 and he was started on anti-
hypertensive medication.

Based on the foregoing, the record shows that the appellant did 
not have hypertension diagnosed during service.  On the one 
occasion that the appellant had elevated blood pressure readings, 
he was sent for follow-up evaluation and found to be normal.  A 
single elevated blood pressure reading does not indicate the 
presence of hypertension.  The record shows subsequent readings 
in 1997 and 1998 that also do not indicate hypertension.  The 
appellant's hypertension was not diagnosed until 2003, four years 
after his separation from active service.  The Board finds that 
the appellant's hypertension was not present during service, 
continuous since service or manifest within one year of service.  

There is also no evidence tending to show that the hypertension 
is related to some event during service.  The appellant has 
alleged that it is the result of his service-connected 
disabilities, not a particular in service event.  There are no 
comments in the VA treatment or private treatment records in the 
claims file suggesting that the condition began as a result of 
some inservice event. The Board concludes that service connection 
for hypertension on a direct basis is not warranted.  See 
Hickson.  

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and hypertension becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  As discussed, the Board has found that the 
appellant's hypertension did not manifest within one year of 
service.  The presumption is not satisfied.

As such, the Board finds that the preponderance of the evidence 
is against the appellant's hypertension claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

III. Increased Ratings

The appellant contends that he is entitled to initial ratings in 
excess of 10 percent for his residuals of a deviated nasal septum 
and polypectomy and in excess of 20 percent prior to January 31, 
2007, and in excess of 40 percent on and after that date for 
benign prostatic hypertrophy.  For the reasons that follow, the 
Board concludes that increased ratings are not warranted.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  However, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14 (2009). 

a. Benign Prostatic Hypertrophy

The appellant's benign prostatic hypertrophy is currently rated 
as 40 percent disabling under Diagnostic Code 7527, for injuries, 
infections, or other impairment of the prostate gland.  This Code 
in turn makes reference to the schedular criteria for voiding 
dysfunction or urinary tract infection, whichever is predominant.  
38 C.F.R. § 4.115b, Diagnostic Code 7527 (2009).  These criteria 
can be found at 38 C.F.R. § 4.115a (2009).  Voiding dysfunction 
is to be rated on the basis of urine leakage, frequency, or 
obstructed voiding.  The criteria for voiding dysfunction in 
relevant part are as follows:

Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day warrants a 
60 percent rating.  When the wearing of absorbent materials 
which must be changed 2 to 4 times per day is required, a 
40 percent rating is warranted.  

Urinary frequency characterized by daytime voiding 
intervals of less than one hour, or; awakening to void five 
or more times per night warrants a 40 percent rating.  
Daytime voiding interval between one and two hours, or 
awakening to void three to four times per night warrants a 
20 percent rating.  Daytime voiding interval between two 
and three hours, or; awakening to void two times per night 
warrants a 10 percent rating.

Obstructed voiding characterized by urinary retention 
requiring intermittent or continuous catheterization 
warrants a 30 percent rating.  A 10 percent rating is 
warranted for marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any 
one or combination of the following:

1. Post void residuals greater than 150 cc. 
2. Uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec). 
3. Recurrent urinary tract infections secondary to 
obstruction. 
4. Stricture disease requiring periodic dilatation every 
2 to 3 months.

38 C.F.R. § 4.115a (2009).

As was noted above, prostate gland disabilities may also be rated 
based on urinary tract infection.  With recurrent symptomatic 
infection requiring drainage/frequent hospitalization (greater 
than two times/year), and/or requiring continuous intensive 
management, a 30 percent rating is warranted.  When long-term 
drug therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management are required, a 10 percent 
rating is warranted.  38 C.F.R. § 4.115a (2009).

i. Prior to January 31, 2007

The appellant was seen for his first VA examination in October 
1999.  The appellant reported frequency and nocturia, two or 
three times per night.  The appellant reported occasional urge 
incontinence.  The appellant denied recurrent urinary tract 
infections, but the examiner identified one seven years prior, 
diagnosed as prostatitis.  The appellant denied renal colic, 
bladder stones, acute nephritis or hospitalization for urinary 
tract diseases.  The appellant had never needed catheterization 
or dilation.  The appellant had no drainage procedures performed 
in the past.  The appellant reported that the condition affected 
his daily activities by frequent urination.  

The appellant sought some private treatment for his benign 
prostatic hypertrophy from a Dr. Haas.  Related records show that 
the appellant was sent for evaluation of the condition and 
obstructive voiding symptoms.  The appellant was found to have 
persistent microscopic hematuria.  The appellant was taking 
Hytrin for control at the time.  

The appellant underwent a March 2004 VA examination in connection 
with this claim.  The appellant reported urinary symptoms to 
include daytime frequency as often as hourly and nocturia three 
to four times per night.  The appellant denied dysuria and 
hematuria.  The appellant reported the sensation of incomplete 
emptying and postvoid dribbling.  He did not use incontinence 
pads.  The appellant denied urinary tract infection, renal colic 
or bladder stones.  The appellant denied surgery on his urinary 
system.  He was negative for acute nephritis.  The appellant did 
not require catheterization, dilatations or drainage procedures.  
He appellant denied any affects of urinary symptoms on his usual 
occupation or daily activity.  

The appellant's benign prostatic hypertrophy does not require any 
catheterization or use of an appliance for obstructed voiding.  A 
30 percent rating for obstructed voiding is not warranted.  The 
appellant's urinary frequency is as often as hourly and three to 
four times per night at worst.  This fails to meet the criteria 
for a 40 percent rating for urinary frequency.  During the period 
prior to January 31, 2007, the appellant did not report using 
absorbent pads.  As mentioned, the appellant did not require 
catheterization or appliances during this period.  The criteria 
for 40 and 60 percent ratings for continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence are not met.  The appellant's only urinary tract 
infection was several years prior to the date of service 
connection.  The Board finds that the infection is too remote to 
be the predominant disability.  The Board concludes that the 
schedular criteria for a rating in excess of 20 percent prior to 
January 31, 2007, for benign prostatic hypertrophy are not met, 
whether for urinary frequency, obstructed voiding or continual 
urinary incontinence.  

ii. On and After January 31, 2007

The appellant's 40 percent rating is in excess of the maximum 
schedular rating for urinary tract infection on and after January 
31, 2007.  Similarly, the appellant's 40 percent rating meets or 
exceeds the maximum schedular rating for urinary frequency and 
obstructed voiding under the voiding dysfunction criteria.  The 
only remaining schedular rating in excess of 40 percent is for 
continual urine leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.  

The appellant's VA treatment records since January 31, 2007, are 
uninformative.  The appellant's benign prostatic hypertrophy was 
noted on several occasions, but aside from noting the terazosin 
prescription, the appellant did not complain of urinary tract 
infections, voiding dysfunction or renal difficulty.  A December 
2007 note indicates urinary incontinence and benign prostatic 
hypertrophy; however, the appellant came in complaining of sinus 
infection.  The list of active prescriptions in the VA treatment 
records indicates that the appellant receives both terazosin and 
Depends through VA.  The Depends prescription provides him with a 
variable number of pads per thirty days, varying between 48 and 
192.  There are no associated comments explaining the wild 
fluctuation in number of pads used.

The appellant underwent a June 2007 VA urology examination.  The 
appellant reported that he had a persistently slow urinary 
stream.  The appellant reported getting up five to six times a 
night to urinate.  The appellant denied any urge or stress 
incontinence.  He did report postvoid dribbling of a few drops of 
urine.  He denied ever using a pad to collect the urine.  The 
appellant reported that the problem seemed to be getting worse 
over the past year.  The appellant had no history of hematuria, 
dysuria, surgery of the urinary system, urinary tract infections, 
renal or bladder stones, or hospitalization for any urinary tract 
disease.  The appellant had never required catheterization or 
dilatation of his urinary system.  Physical examination was 
normal.  

The appellant was seen for a January 2009 VA urology examination.  
The appellant reported a decreased urinary stream and frequently 
sitting to void.  He denied any hematuria or dysuria.  He 
reported some incontinence of urine, related to an urgency to get 
to the bathroom with mild postvoid dribbling.  The appellant 
reported using four to five pads a day due to dribbling.  The 
appellant denied any history of urinary tract infections and 
kidney stones.  The appellant had never required any 
catheterization or dilatation of his urinary tract.  The 
appellant had no urologic effects of his daily activities or 
occupation and works full time.  The examiner concluded that the 
appellant had obstructive uropathy with symptoms of urge 
incontinence secondary to bladder instability.  

During testimony before the undersigned, the appellant reported 
difficulty urinated.  The appellant reported that VA provided 
Depends for him and that he changed probably three or four a day.  
The appellant reported that the only way the disability 
interfered with his daily movements, leisure and activities was 
in the wearing of absorbent pads.  

The Board finds that the preponderance of the evidence is against 
assigning a rating in excess of 40 percent.  The appellant 
reported never using an appliance to control his urinary 
incontinence during his January 2009 VA examination.  There is no 
other indication that he has used one in the remaining evidence.  
The appellant reported changing the absorbent pads due to urinary 
incontinence four to five times a day at his VA examination and 
three to four times a day during testimony before the 
undersigned.  The criteria for a 60 percent rating require pad 
changes must be more than four per day.  The number of pads 
issued by VA varies wildly, from 48 to 192 per 30 days.  The 
prescription number supports varying use from one to two through 
six to seven per day.  There is no support in the VA treatment 
records for these numbers.  The strongest evidence in favor of a 
60 percent claim is the four to five pad per day use in the 
January 2009 VA examination report.  This evidence fails to meet 
the 60 percent standard because the appellant did not report 
consistent use of more than four pads per day.  The Board notes 
that the regulation states that the use "must" be more than 
four per day, which is not satisfied by four to five per day.  
Similarly, the prescription numbers of the absorbent pads varies 
greatly, in such a fashion as to indicate that the appellant does 
not require more than four pads per day on a consistent basis.  
Finally the appellant's testimony was that he used three to four 
per day, which clearly falls short of the standard.  The Board 
finds that the appellant's benign prostatic hypertrophy is not 
productive of urinary incontinence requiring the use of an 
appliance or absorbents pads which must be changed more than four 
times per day.  The criteria for a 60 percent rating are not met.  
See 38 C.F.R. § 4.115b.

iii. Additional Considerations

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's benign prostatic 
hypertrophy disability is not inadequate.  The appellant's 
complaints center on urinary incontinence and wearing of 
absorbent pads, which are expressly contemplated by the ratings 
schedule discussed above.  During his VA examinations and 
testimony before the undersigned, he denied any other effect on 
his daily life.  It does not appear that the appellant has an 
"exceptional or unusual" disability; he merely disagrees with 
the assigned evaluation for his level of impairment.  In other 
words, he does not have any symptoms from his service-connected 
disorder that are unusual or are different from those 
contemplated by the schedular criteria.  The available schedular 
evaluations for that service-connected disability are adequate.  
Referral for extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered the possibility of staged ratings.  The RO granted 
staged ratings in the course of the appeal.  The Board, however, 
concludes that the criteria for an initial rating in excess of 20 
percent prior to January 31, 2007, and in excess of 40 percent on 
and after January 31, 2007, have at no time been met.  
Accordingly, further staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's benign prostatic hypertrophy claim.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Residuals of Deviated Nasal Septum and Nasal Polypectomy

The appellant's residuals of a deviated nasal septum and 
polypectomy are currently rated under DC 6502-6510, an analogous 
rating indicating that the criteria of 6510 were used to assign a 
rating under 6502.  Diagnostic Code 6502 provides a maximum 10 
percent rating for deviation of the nasal septum with 50- percent 
obstruction of the nasal passage on both sides or complete 
obstruction of one side.  38 C.F.R. § 4.97 (2009).  Claims under 
DC 6510 evaluate sinusitis per the General Rating Formula for 
Sinusitis.  Id.  In essence, the RO has assigned a compensable 
rating for manifestations of sinusitis due to the deviated 
septum.

The Board will address DC 6502 first.  The appellant's service 
treatment records and VA examination reports indicate that the 
appellant had surgery to correct a deviated nasal septum and to 
remove a polyp.  There is no indication that the appellant had or 
has obstruction of the nasal passage on both sides or complete 
obstruction of one side.  Thus, the criteria for a compensable 
rating under DC 6502 are not met.  See id.  The Board turns to DC 
6510.  

Sinusitis is rated as 10 percent disabling under 38 C.F.R. § 
4.97, Diagnostic Code 6510 for chronic pansinusitis.  Under 
Diagnostic Code 6510, the criteria for the next higher rating, 30 
percent, are three or more incapacitating episodes per year of 
sinusitis requiring prolonged, lasting four to six weeks, 
antibiotic treatment, or more than six non- incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.  38 C.F.R. § 4.97, Diagnostic 
Code 6510. 

A Note following this section provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  The same criteria apply for the 
evaluation of pansinusitis, ethmoid, maxillary, and sphenoid 
sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510, 6511, 6513, 
and 6514.  

The appellant's VA and private treatment records through 2008 
show occasional sinus infections.  He seeks treatment several 
times per year.  The appellant reports headaches and pain 
associated with the infections.  The appellant has frequently 
received steroid medications.  The appellant has not been 
prescribed bedrest in the record.  

The appellant was seen for an October 1999 VA examination.  The 
appellant reported chronic sinusitis with headaches that 
accompany him two to three times a week.  The appellant was on 
nasal spray and decongestant.  On physical exam, the nasal mucosa 
was red and swollen with a watery nasal discharge. The appellant 
appeared to have acute rhinitis.  No polyps were noted on exam. 

The appellant's VA and private treatment records show repeated 
treatment for sinusitis and rhinitis.  Records from Dr. P. showed 
persistent symptoms of congestion and rhinorrhea from March 1999 
to May 1999.  A March 1999 CT scan showed chronic bilateral 
ethymoid sinusitis and probable polyposis.  A repeat scan in May 
1999 was normal.  Records from Dr. W. show treatment in October 
1999 and February 2000 for nasal congestion.  

The appellant was seen for a March 2004 VA examination.  The 
appellant reported stuffiness, dry nasal passages with postnasal 
drip and swollen mucosa since his deviated septum repair.  On 
exam, there was no tenderness of palpation of the nasal passages.  
Mucosa was erythematous and swollen at the exam.  He was thirty 
percent swollen in the right nasal passage and forty percent on 
the left.  He had postnasal drip and clear discharge from the 
nasal passages during the exam.  

The appellant's wife submitted a July 2004 statement that the 
appellant wakes every morning with congestion.  He has to clear 
out his nose before he can breathe through it.  

Records from a Dr. B. showing treatment in May and June 2004 for 
sinus infection.  

The appellant submitted a July 2004 statement to the effect that 
he believed that his non-incapacitating episodes were three to 
six per year.  

The appellant's VA treatment records from June 2000 to February 
2006 showed infections in July 2004, December 2004, May and June 
2005, November 2005 and February 2006.  The appellant's VA 
treatment records contain a gap, apparently due to seeking 
outside medical care.  The Board notes that the appellant seeks 
treatment several times per infection, resulting in more visits 
than episodes of infection.  The records from Dr. B. and VA show 
essentially one lengthy sinus infection that was incompletely 
treated in May, returning with force in June 2005.  

An additional set of records dated between June and October 2007 
from Dr. B. do not show infections.

Another set of VA treatment records from February 2006 to August 
2008 shows sinusitis in September and October 2007 and February 
2008.  The last set of VA treatment records show infections in 
February and April 2008.  

During testimony before the undersigned, the appellant described 
similar symptoms.  The appellant complained of continuing sinus 
infections, with visits to doctors every two to three months.  He 
reported difficulty breathing on waking due to sinus congestion.  
He indicated that he had to irrigate his nose with saline to open 
the passages.  The appellant reported post-nasal drip.  He 
reported that he had difficulty sleeping due to breathing 
problems.  

The record does not reflect prescribed bedrest.  In reviewing the 
appellant's VA and private treatment records, the appellant does 
seek treatment on a regular basis from doctors for the sinus 
infection residuals of his deviated nasal septum and polypectomy.  
He has not been, however, placed on bedrest.  The appellant has 
not reported any such prescribed bedrest.  The Board finds that 
the appellant has not had any incapacitating episodes for the 
purposes of the regulation.  Similarly, the appellant has had 
numerous sinus infections shown since the effective date of 
service connection in March 1999.  The appellant does frequently 
seek medical treatment; many of these visits are for persistent 
infections.  The appellant's testimony is that he seeks treatment 
every two to three months, which would be less than six 
infections per year, if each visit was for a separate infection.  
The appellant's non-incapacitating episodes of treatment are not 
more than six per year.  The criteria for a rating in excess of 
10 percent are not met.  See 38 C.F.R. § 4.97, DC 6510.

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's residuals of a 
deviated nasal septum and polypectomy disability is not 
inadequate.  The appellant reports frequent infections, 
headaches, pain, congestion and difficulty sleeping.  The 
congestion, infections, headaches and pain are all expressly 
contemplated by the ratings criteria.  The difficulty sleeping is 
not mentioned in the criteria.  The appellant has not identified 
how that interferes with social or occupational functioning, 
despite a presentation before the undersigned on the subject.  It 
does not appear that the appellant has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  There is no evidence to 
show marked interference with employment or frequent 
hospitalization due to the disability.  Referral for 
extraschedular consideration is not warranted.  See VAOPGCPREC 6-
96.  Further inquiry into extraschedular consideration is moot.  
See Thun, supra.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered the possibility of staged ratings.  The Board, 
however, concludes that the criteria for a rating in excess of 10 
percent have at no time been met.  Accordingly, staged ratings 
are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's increased rating claim.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to an initial rating in excess of 20 percent for 
benign prostatic hypertrophy rating prior to January 31, 2007, 
and in excess of 40 percent on and after that date is denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals of a deviated nasal septum and polypectomy is denied.


REMAND

The Board indicated in his testimony before the undersigned that 
a VA psychologist had told him that his erectile dysfunction was 
due to his service-connected major depressive disorder.  This 
opinion is not of record.  The appellant was seen for a June 2007 
VA psychiatric examination, but this question was not addressed.  
The Board remands for a medical examination and opinion as to 
whether the appellant's erectile dysfunction is the result of his 
service-connected major depressive disorder.

The appellant indicated in his testimony before the undersigned 
that his service connected lumbosacral strain had worsened since 
his last VA examination.  The appellant is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

The Board also notes that the appellant has additional non-
service connected disabilities of the spine.  In particular, he 
has been diagnosed with degenerative joint disease of the spine.  
The appellant is only service-connected for lumbosacral strain.  
The examiner should also identify, to the extent possible, the 
effects of the service-connected lumbosacral strain as distinct 
from the effects of his non service-connected degenerative joint 
disease.  See Mittleider v. West, 11 Vet. App. 181 (1998) (When 
it is not possible to separate the effects of the service-
connected condition from a nonservice- connected condition, 38 
C.F.R. § 3.102 requires that reasonable doubt on any issue be 
resolved in the veteran's favor, and that such signs and symptoms 
be attributed to the service-connected condition).

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for a VA 
examination to determine the current nature 
and severity of his lumbosacral strain 
disabilities.  Sufficient evaluations should 
be scheduled to evaluate the appellant's 
orthopedic and neurological symptomatology.  
To the extent possible, the examiner should 
distinguish between symptoms attributable to 
the lumbosacral strain and symptoms of non 
service-connected disabilities of the spine.  
All indicated tests and studies should be 
accomplished and the findings then reported 
in detail.

The examiner should identify the limitation 
of activity imposed by the appellant's 
service-connected lumbosacral strain with a 
full description of the effect of the 
disabilities upon his ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, and 
incoordination present.

2.  Schedule the appellant for an appropriate 
VA examination in order to determine the 
nature and etiology of any erectile 
dysfunction, to include whether it is at 
least as likely as not that such was caused 
or aggravated by a service-connected major 
depressive disorder or had its onset during 
active duty. The examiner should be provided 
with the claims file and a copy of this 
remand prior to the evaluation.  All 
indicated tests and studies should be 
accomplished. The examiner should provide a 
complete rationale for any opinion given.

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits sought 
are not granted, the appellant and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


